Citation Nr: 9900690	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
of L5-S1 with fusion, currently rated at 40 percent.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1988 to February 
1991, with three years prior active service.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 10 percent evaluation for the veterans 
spondylolisthesis of L5-S1 with fusion effective from 
February 1991.

This matter previously was before the Board of Veterans' 
Appeals in September 1997, at which time it was remanded for 
further development.

The Board notes that the veterans service medical records 
are not included in the claims file.  However, the RO 
considered partial service medical records in determining 
entitlement to service connection as noted in an October 1991 
rating decision.  


CONTENTIONS OF VETERAN ON APPEAL

The veteran contends generally that he is entitled to an 
increased rating for his back disability because he 
experiences increased pain that radiates into his legs.  He 
asserts that he has submitted numerous treatment reports in 
support of his claim that detail the extent of his disability 
and its effects.  The veteran contends that he has provided 
ample evidence of record to support an increased evaluation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
40 percent for the veterans spondylolisthesis of L5-S1 with 
fusion. 


FINDINGS OF FACT

1.  The veteran underwent L5-S1 fusion surgery in December 
1996.

2.  The veterans service-connected lumbosacral spine 
disability with is characterized by intense back pain with 
limited range of motion upon extension and flexion, and 
degenerative joint and disc disease. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for spondylolisthesis of L5-S1 with fusion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The assignment of a rating is a factual determination.  See 
Zink v. Brown, 10 Vet. App. 258, 259 (1997).  Disability 
evaluations are determined, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries or combination of injuries coincident with 
military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
degrees of disability contemplated in the evaluative rating 
process are considered adequate to compensate for loss of 
working time due to exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  

The U. S. Court of Veterans Appeals (Court) has held that a 
veteran can be rated separately for different manifestations 
of the same injury, where none of the symptomatology for 
any one of the [the] conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions, and that such combined ratings do not 
constitute pyramiding prohibited by 38 C.F.R. § 4.14.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In the case 
where there is a question as to which of two evaluations 
applies to the veterans disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Governing law provides that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  In determining disability compensation, the 
Board must consider all potential applicable regulations and 
laws relevant to the veterans assertions and issues raised 
in the record, and state the reasons and bases used to 
support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Under 38 C.F.R. § 4.10, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness, and 
medical examiners must furnish a full description of the 
effects of the disability upon the veterans ordinary 
activity; this requirement is in addition to the etiological, 
anatomical, pathological, and prognostic data required for 
ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The 
examinations upon which the ratings are based must adequately 
describe the anatomical damage and functional loss with 
respect to these elements.  The functional loss may be due to 
pathology such as absence of bone or muscle, deformity, or 
pain, supported by adequate pathological studies.  Weakness 
of the affected area is also for consideration.  38 C.F.R. 
§ 4.40.

Additional factors to be considered include the reduction in 
a joints normal excursion of movement on different planes.  
Factors such as less movement than normal, more movement than 
normal, weakened movement, incoordination, pain on movement, 
swelling, or instability, are also to be considered.  
38 C.F.R. § 4.45.  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the Court has held that, in addition to due 
consideration of these diagnostic codes, examinations upon 
which the rating codes are based must adequately address the 
extent of the functional loss due to pain on use or during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The medical nature of the specific disability to be rated 
under a particular diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 9-98.  

The assignment of a particular diagnostic code is 
completely dependent on the facts of a specific case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individuals relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 20 percent evaluation is warranted for 
moderate limitation, and a maximum of 40 percent may be 
assigned for severe limitation.  38 C.F.R. 4.71(a), 
Diagnostic Code 5292.  Under Diagnostic Code 5293 for 
intervertebral disc syndrome, a 40 percent evaluation is 
assigned for severe recurring attacks, with intermittent 
relief.  An evaluation of 60 percent may be assigned for 
cases where there is pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief.  
38 C.F.R. 4.71(a), Diagnostic Code 5293.  

Lumbosacral strain is rated under Diagnostic Code 5295.  
38 C.F.R. 4.71(a).  This diagnostic code provides for a 20 
percent evaluation where the veteran experiences muscle spasm 
on extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.  To warrant the maximum 
rating of 40 percent under this diagnostic code, the veteran 
must show severe strain, with listing of whole spine to 
opposite side, positive Goldthwaites sign, with marked 
limitation of forward bending in a standing position; loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Ankylosis of the lumbar spine in a favorable position is 
rated as 40 percent disabling, while anklysosis in an 
unfavorable position is rated as 50 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5289.




II. Background

The RO granted service connection for spondylolisthesis of 
L5-S1 at L5-S1 in an October 1991 rating decision, effective 
upon the veterans discharge from service in February 1991.  
At that time, the RO considered the veterans service medical 
records, which, in pertinent part, included a Medical 
Evaluation Board in November 1990 for complaints of lower 
back pain.  Also noted was the veterans inservice injury and 
resulting diagnosis of spinal lithiasis.  In a subsequent 
rating decision dated in December 1991, the RO assigned a 10 
percent evaluation for the veterans back disability, 
effective from February 1991.  

The record also includes reports of chiropractic treatment 
from 1992 to 1994.  A radiological report dated in December 
1992 revealed an impression of grade I spondylolisthesis of 
L5-S1 and degenerative disc disease at L4-5.  The diagnostic 
impression also included multiple static intersegmental 
disrelations.  Clinic reports for treatment conducted in 
December 1992 note pain in the sacral lumbar area with active 
range of motion on sacral hip flexion at 15 degrees, on 
lumbar flexion at 32 degrees, on extension at 23 degrees, and 
left and right lateral flexion at 21 and 23 degrees 
respectively.  The therapist noted spasm in the paralumbar 
area and paravertebral palpation.

September 1994 outpatient records note pain on all motion and 
restricted range of motion.  A magnetic resonance imaging 
(MRI) conducted in September 1994 revealed degenerative disc 
disease at L5-S1, with no evidence of herniated discs or 
segmental stenosis.  An October 1994 report notes that the 
veteran was experiencing pain only after prolonged standing 
without any leg pains.  On examination, the therapist noted 
tenderness over L4/5 and S1.

The records also include a VA medical certificate dated in 
October 1994 that recites the veterans history with respect 
to his lower back disability, and notes intermittent 
complaints of lower back pain that radiates into the legs.  
VA outpatient treatment records dated in November 1994 reveal 
the veterans treatment with respect to his back problems, 
noting chiropractic and physical therapy sessions.  The 
report also stated that x-ray studies showed grade I 
spondylolisthesis of L5-S1.

In January 1995, the veteran was admitted to a three-week 
chronic pain clinic, during which time he participated in 
physical and occupational therapy exercises.  The medical 
certificate notes that the veteran had no complications 
during his period of hospitalization, and experienced a brief 
decrease in pain.

VA examination conducted in May 1996 recite the veterans 
history of lower back pain problems.  Upon examination, 
objective findings included no postural abnormalities or 
atrophied musculature.  Focal spasm was noted in the lower 
back region, with tenderness to palpation of the posterior 
elements between the L4 and L5 region.  No S1 tenderness was 
evident.  Range of motion for the spine on extension was 20 
degrees with discomfort and on flexion to 80 degrees with 
discomfort.  The examiner noted bilateral rotation at 30 
degrees before discomfort, and straight leg raising revealed 
pain and symptoms of paresthesia in the right lower 
extremity.  The examiner rendered a diagnosis of 
spondylolisthesis of L5 over S1 and spondylosis of L5.  Also 
noted was clinical fracture consistent with herniated disc 
disease.  An x-ray study of the lumbosacral area noted no 
significant change from the previous study conducted in 
November 1994.  The radiologist reported bilateral 
spondylosis at the L5 level with a grade I spondylolisthesis 
of L5 over S1.

A VA hospital report for admission in December 1996 revealed 
that the veteran underwent fusion of L5-S1.  The veteran was 
fitted for a brace and was able to ambulate without 
assistance.  An x-ray impression dated in December 1996 noted 
post-operative changes in L5-S1 of posterior lumbar fusion 
with near anatomic vertebral alignment unchanged since the 
previous examination two weeks prior.  

A February 1997 x-ray study noted that the lumbar vertebral 
alignment remained near anatomic and unchanged since the 
December 1996 study.  The interpreting radiologist noted 
post-operative changes L5-S1 posterior spinal fusion with 
paraspinal fixation rods.  A March 1997 x-ray study of the 
lumbosacral spine noted post-operative changes with 
laminectomy bilaterally at the L5-S1 level along with 
bilateral pedicle screws along with side plate the L5-S1, 
which appeared to be in a stable position relative to the 
prior study.  No evidence of significant anterolisthesis or 
retrolisthesis on flexion or extension was found.  
VA examination conducted in May 1997 reported the veterans 
history of spondylolisthesis of L5-S1 with fusion and noted 
intermittent complaints of pain and loss of strength in his 
legs.  Upon examination, the examiner reported no postural 
abnormalities or deformities.  As to musculature of the back, 
the examiner noted tone and bulk were slightly diminished, 
and there was spasm to palpation bilaterally.  Range of 
motion of the lumbosacral area was 30 degrees on forward 
flexion with considerable pain and stiffness; backward 
extension at 0 degrees, left and right lateral flexion at 20 
degrees with increasing symptoms.  The report noted objective 
pain on motion.  Motor strength was 5/5 in the lower 
extremities and yielded to 4+/5 after five seconds of 
resistance.  Straight leg raising elicited intense back pain 
bilaterally at 30 degrees only.  Also, the veteran was unable 
to extend his knees further than beyond 30 degrees.  No 
neurological deficits were noted  The examiner also commented 
that the effect of flares and functional loss of an activity 
was of moderate severity to severe and distressing to the 
veteran.  The examiner rendered a diagnosis of lumbosacral 
degenerative joint and disc disease following fusion of L5-
S1.


III.	Analysis

The Board recognizes that this veteran has presented a well 
grounded claim because he has indicated increased lower back 
pain and disability since the ROs last rating.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632.  In this case, 
the determinative issue is whether the veteran is entitled to 
an increased evaluation for his service-connected 
spondylolisthesis of L5-S1 with fusion.  Thus, the veterans 
present level of disability is of primary concern.  See 
Francisco v. Brown, at 55.  Further, as per 38 U.S.C.A. § 
5107(a), the Board perceives that no further assistance to 
the veteran is required.  See also Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In this case, the Board concludes that the current disability 
rating of 40 percent is appropriate.  As stated above, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the veterans history 
related to the service-connected disability in order to make 
a more accurate determination, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58.  In this light, and 
as demonstrated by findings recorded in the most recent VA 
examination conducted in May 1997, the Board notes that the 
veterans level of impairment does not meet or more closely 
approximate the requisite criteria for the next higher rating 
of 60 percent under Diagnostic Code 5293, as the veteran 
contends.  38 C.F.R. § 4.71(a), Diagnostic Code 5293.  

The RO has rated the veterans spondylolisthesis of L5-S1 
with fusion at 40 percent under Diagnostic Codes 5292 and 
5295.  38 C.F.R. § 4.71(a), Diagnostic Codes 5252, 5295.  
Diagnostic Code 5292 relates to limitation of motion of the 
lumbar spine and a maximum of 40 percent is assigned for 
severe limitation.  38 C.F.R. § 4.71(a), Diagnostic Code 
5292.  As noted above, under Diagnostic Code 5295, a maximum 
of 40 percent is assigned upon a showing of severe 
lumbosacral strain accompanied by various other 
symptomatology, including listing of the whole spine to the 
opposite side, positive Goldthwaites sign, and marked 
limitation of forward bending in a standing position, among 
other symptoms.  38 C.F.R. § 4.71(a), Diagnostic Code 5295.  

In its most recent rating decision dated in June 1998, in 
addition to Diagnostic Codes 5292 and 5295, the RO considered 
the veterans disability under Diagnostic Code 5293 for 
intervertebral disc syndrome.  Under this particular 
Diagnostic Code, a 40 percent rating is appropriate where 
there are symptoms of severe disc syndrome, recurring 
attacks, with intermittent relief.  Further, a rating of 60 
percent under this diagnostic code may be assigned where 
there is evidence of a pronounced disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, and 
characteristic pain with demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate for 
the disc disease.  38 C.F.R. § 4.71(a), Diagnostic Code 5293.  
Although it is unclear whether the RO actually utilized the 
criteria in Diagnostic Code 5293 in assigning the 40 percent 
disability rating currently in effect, it is apparent that 
the criteria set forth in Diagnostic Code 5293 are 
appropriate for rating the veterans disability as he carries 
the diagnosis of degenerative disc disease and his 
symptomatology correlates with the criteria provided in 
Diagnostic Code 5293 for the evaluation of intervertebral 
disc syndrome.  Furthermore, Diagnostic Code 5293 provides 
for a higher schedular rating, 60 percent, than the other 
Diagnostic Codes set forth above.

The veteran maintains that his back disability should be 
assigned the maximum rating of 60 percent rating under 
Diagnostic Code 5293.  As stated above, the assignment of a 
particular diagnostic code is completely dependent on the 
facts of a specific case.  Butts v. Brown, 5 Vet. App. 532, 
538.  The veteran asserts that his back disability should be 
given due consideration under Diagnostic Code 5293 in light 
of his ongoing symptoms of pain and spasms and pertinent 
findings upon recent VA examination.  In particular, the 
veteran states that he has little relief from his persistent 
symptoms of pain and that reasonable doubt should be decided 
in his favor.  See 38 C.F.R. § 3.102.  The Board sympathizes 
with the veterans ongoing symptoms of pain and stiffness 
related to his lower back disability which have persisted for 
a long period of time.  However, clinical findings from 
recent VA examinations conducted in 1997 do not support the 
assignment of a 60 percent rating under Diagnostic Code 5293.

Specifically, as to the veterans subjective complaints, 
although the veteran continues to endure lower back pain with 
some shooting pain into the lower extremity, he has stated 
that this pain has decreased since his surgery in 1996.  
Further, as to objective findings noted in the report from 
the May 1997 VA examination, the examiner reported no 
neurological deficiencies, no postural abnormalities, and 
only slightly diminished tone and bulk.  Motor strength was 
reported at 5/5 in the lower extremities, no regional atrophy 
was found, and deep tendon reflexes were 2+ and symmetrical.  
Although objective findings noted spasm to palpation 
bilaterally, the examination did not reveal findings 
correlative to a rating of 60 percent under Diagnostic Code 
5293.  For example, there were no objective findings of 
sciatic neuropathy, absent ankle jerk, or any neurological 
deficit.  Additionally, the veteran reported that post-
surgery, his pain upon prolonged standing or sitting had 
diminished.  In this respect, the veteran has not submitted 
evidence to substantiate a rating in excess of 40 percent 
under Diagnostic Code 5293.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5293.  

Therefore, the veterans disability picture does not 
demonstrate evidence of pronounced intervertebral disc 
syndrome, so as to merit the maximum evaluation of 60 percent 
under Diagnostic Code 5293.  Because the record fails to show 
evidence of symptoms correlative to a rating of 60 percent 
under this diagnostic code, the Board finds that in this 
regard, the veterans current disability picture does not 
meet the pertinent criteria required to warrant an increased 
rating in excess of 40 percent under Diagnostic Code 5293.  
38 C.F.R. § 4.71(a), Diagnostic Code 5293.

Nevertheless, as stated above, the impact of pain must be 
considered in making a rating determination.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196.  In this case, the veteran 
reported that he experienced increased pain when walking, 
standing, sitting, or bending.  Further, he stated that he 
takes medication to reduce pain.  The Board recognizes the 
veterans assertions of pain and does not doubt their 
validity; however, there is no objective evidence to support 
that the veterans level of pain when viewed with his other 
symptomatology warrants a rating in excess of his current 40 
percent.  Thus, although the impact of the veterans pain has 
been duly considered, such does not affect the veterans 
current rating.

Thus, upon review of the entire evidence of record and the 
application of all pertinent regulations, the Board concludes 
that the evidence of record does not support an evaluation in 
excess of 40 percent for the veterans spondylolisthesis of 
L5-S1 with fusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Furthermore, pursuant to VA law that requires 
that all reasonable doubt as to any relevant matter be 
resolved in favor of the veteran, the Board concludes that 
upon review of the complete record, objective findings and 
clinical data do not support an evaluation in excess of 40 
percent for the veterans spondylolisthesis of L5-S1 with 
fusion.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 40 percent for 
spondylolisthesis with L5-S1 fusion is denied.



		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
